       Case 5:19-cv-04022-HLT-KGG Document 21 Filed 09/09/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

STEVEN DEHART,

              Plaintiff and Counter Defendant,

        vs.                                                    Case No. 5:19-cv-04022-HLT-KGG

COUNTY BOARD OF COMMISSIONERS
OF RILEY COUNTY,

              Defendant and Counter Claimant.


                                    Notice to Take Deposition

TO:     The parties above named and their respective attorneys of record:

        You, and each of you, will take notice that defendant will take the deposition of Steven

DeHart, commencing at 9:00 a.m., on the 1st day of October, 2019. Said deposition will be

taken by stenographic means at the law offices of Sloan, Eisenbarth, Glassman, McEntire &

Jarboe, LLC, 534 South Kansas Avenue, Suite 1000, Topeka, Kansas, and will continue from day

to day until said deposition is complete.

                                                 FISHER, PATTERSON, SAYLER & SMITH, LLP
                                                 3550 S.W. 5th Street
                                                 Topeka, Kansas 66606
                                                 Tel: (785) 232-7761 | Fax: (785) 232-6604
                                                 dcooper@fisherpatterson.com
                                                 llaushman@fisherpatterson.com

                                                 s/David R. Cooper
                                                 David R. Cooper                        #16690
                                                 Lauren E. Laushman                     #25776
                                                 Attorneys for Defendant




{T0462880}                                        -1-
       Case 5:19-cv-04022-HLT-KGG Document 21 Filed 09/09/19 Page 2 of 2




                                       Certificate of Service

         I hereby certify that I electronically filed the foregoing on the 9th day of September, 2019,
with the Clerk of the Court by using the CM/ECF system, which will send a notice of electronic
filing to:

        Stephen D. Lanterman, #18844
        Ryan M. Brungardt, #27600
        Sloan, Eisenbarth, Glassman, McEntire & Jarboe, LLC
        534 South Kansas Avenue, Suite 1000
        Topeka, Kansas 66603-3432
        Off: (785) 357-6311 | Fax: (785) 357-0152
        slanterm@sloanlawfirm.com | rbrungardt@sloanlawfirm.com

                                                      /s/David R. Cooper




{T0462880}                                      -2-
